Exhibit 10.2

SECOND AMENDED AND RESTATED SECURED TERM NOTE

 

$7,222,089    Original Date August 21, 2008    Amended and Restated Date:
August 26, 2008 (Document Dated: August 21, 2008    Second Amended and Restated
Date: July 24, 2009

FOR VALUE RECEIVED, PA LLC (f/k/a PetroAlgae, LLC), a Delaware limited liability
company (the “Maker”) promises to pay to PetroTech Holdings, Corp., c/o Laurus
Capital Management, LLC (the “Payee”) at 335 Madison Avenue, 10th Floor, New
York, New York 10017, or at such other place as may be designated in writing by
the Payee of this Second Amended and Restated Secured Term Note (this “Term
Note”), the principal sum of SEVEN MILLION TWO HUNDRED TWENTY TWO THOUSAND
EIGHTY NINE DOLLARS and 00/100 Dollars ($7,222,089) together with any accrued
and unpaid interest hereon, on June 30, 2012 (the “Maturity Date”) if not sooner
indefeasibly paid in full.

Interest payable on the outstanding principal amount of this Term Note
(including all PIK Amounts (as defined below) added thereto, the “Principal
Amount”) shall accrue at a rate per annum equal to twelve percent (12%) (the
“Contract Rate”). Interest shall be (i) calculated on the basis of a 360 day
year, and (ii) payable monthly, in arrears, commencing on September 1, 2008, on
the first business day of each consecutive calendar month thereafter through and
including the Maturity Date, and on the Maturity Date, whether by acceleration
or otherwise (each, an Interest Payment Date”). Through any Interest Payment
Date, interest on the Principal Amount of this Term Note at the Contract Rate
that shall have accrued and shall remain unpaid as of such Interest Payment Date
(for any Interest Payment Date, a “PIK Amount”) shall be paid on such Interest
Payment Date by addition of such PIK Amount to the Principal Amount. At the
option of the Payee, the PIK Amounts added to the principal amount outstanding
under this Term Note during such year shall be evidenced by a note (a “PIK
Note”) in form and substance satisfactory to the Payee, provided, however, that
such PIK Note shall not be necessary to evidence such portion of the Principal
Amount nor shall the absence of such PIK Note relieve the Maker of their its
obligation to pay such portion of the Principal Amount to the
Payee. Notwithstanding any other provision of this Term Note and the addition of
any PIK Amount to the principal amount outstanding under this Term Note, the
Maker may, in its sole discretion, pay any PIK Amount in cash on any Interest
Payment Date without any premium or penalty. The Maker shall give written notice
to the Payee of any such payment of a PIK Amount in cash not less than one
(1) Business Day prior to the applicable Interest Payment Date. All cash
payments by the Companies of any PIK Amount that has been added to the principal
amount of this Term Note shall be deducted from the Principal Amount.

This Term Note combines and amends and restates in its entirety (and is given in
substitution for and not in satisfaction of) each of (i) the Amended and
Restated Demand Note, issued as of August 26, 2008 (and dated as of August 21,
2008) by Maker to Payee, which amended and restated that Demand Note dated
August 21, 2008 issued by the Maker to Payee (as



--------------------------------------------------------------------------------

further amended, restated, modified and/or supplemented from time to time),
(ii) the Demand Note, issued as of September 3, 2008 by Maker to Payee (as
amended, restated, modified and/or supplemented from time to time), (iii) the
Demand Note, issued as of September 18, 2008 by Maker to Payee (as amended,
restated, modified and/or supplemented from time to time), and (iv) the Demand
Note, issued as of September 25, 2008 by Maker to Payee (as amended, restated,
modified and/or supplemented from time to time)

1. USE OF PROCEEDS. The proceeds of the loan made pursuant to this Term Note
shall be used by Maker solely for working capital purposes.

2. OPTIONAL REDEMPTION IN CASH. The Maker may prepay this Term Note (“Optional
Redemption”) by paying to the Payee a sum of money equal to the Principal Amount
outstanding at such time together with accrued but unpaid interest thereon and
any and all other sums due, accrued or payable to the Payee arising under this
Term Note (the “Redemption Amount”) outstanding on the Redemption Payment Date
(as defined below). The Maker shall deliver to the Payee a written notice of
redemption (the “Notice of Redemption”) specifying the date for such Optional
Redemption (the “Redemption Payment Date”), which date shall be within ten
(10) business days after the date of the Notice of Redemption (the “Redemption
Period”). On the Redemption Payment Date, the Redemption Amount must be paid in
good funds to the Payee. In the event the Maker fails to pay the Redemption
Amount on the Redemption Payment Date as set forth herein, then such Redemption
Notice will be null and void.

3. EVENT OF DEFAULT. The occurrence of any of the following events set forth in
this section shall constitute an event of default (“Event of Default”)
hereunder:

a. Failure to Pay. The Maker fails to pay on demand hereunder any of principal,
interest or other fees hereon in accordance herewith, or the Maker fails to pay
any of the other Obligations (under the Amended and Restated Master Security
Agreement, dated as of the date hereof, which amends and restates the Master
Security Agreement, dated August 21, 2008 (as further amended, restated,
modified and/or supplemented from time to time, the “Master Security Agreement”)
by and between LV Administrative Services, Inc., as Agent (in its capacity as
administrative and/or collateral agent, the “Agent”) and the Maker and
PetroAlgae Inc. (“PetroAlgae”) when due; or

b. Breach of Covenant. The Maker, any guarantor of the Obligations (each a
“Guarantor”) or any of its subsidiaries breaches any covenant or any other term
or condition of this Term Note, the Master Security Agreement or any other
Document (as defined in the Master Security Agreement) in any material respect
and such breach, if subject to cure, continues for a period of fifteen (15) days
after the occurrence thereof; or

c. Breach of Representations and Warranties. Any representation, warranty or
statement made or furnished by the Maker or Guarantor in this Term Note, the
Master Security Agreement or any other Document (as defined in the Master
Security Agreement) shall at any time be false or misleading in any respect on
the date as of which made or deemed made; or



--------------------------------------------------------------------------------

d. Default Under the Master Security Agreement. The occurrence of any default
(or similar term) in the observance or performance of the Master Security
Agreement or any other Document (as defined in the Master Security Agreement) or
condition relating to any indebtedness or contingent obligation of the Maker,
the Guarantor, or any of their respective subsidiaries; or

e. Bankruptcy. The Maker or Guarantor shall (i) apply for, consent to or suffer
to exist the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property, (ii) make a general assignment for the benefit of creditors,
(iii) commence a voluntary case under the federal bankruptcy laws (as now or
hereafter in effect), (iv) be adjudicated a bankrupt or insolvent, (v) file a
petition seeking to take advantage of any other law providing for the relief of
debtors, (vi) acquiesce to, any petition filed against it in any involuntary
case under such bankruptcy laws, or (vii) take any action for the purpose of
effecting any of the foregoing.

f. Judgments. Attachments or levies in excess of $5,000 in the aggregate are
made upon the Maker’s or Guarantor’s assets or a judgment is rendered against
the Maker’s or Guarantor’s property involving a liability of more than
$5,000.00;

g. Insolvency. The Maker, the Guarantor or any of their respective subsidiaries
shall admit in writing its inability, or be generally unable, to pay its debts
as they become due or cease operations of its present business;

h. Change of Control. A Change of Control (as defined below) shall occur with
respect to the Maker, unless Payee shall have expressly consented to such Change
of Control in writing. A “Change of Control” shall mean any event or
circumstance as a result of which (i) any “Person” or “group” (as such terms are
defined in Sections 13(d) and 14(d) of the Exchange Act, as in effect on the
date hereof), other than the Payee, is or becomes the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of 35% or more on a fully diluted basis of the then outstanding
voting equity interest of the Maker (other than a “Person” or “group” that
beneficially owns 35% or more of such outstanding voting equity interests of the
Maker on the date hereof), (ii) the Board of Directors of the Maker shall cease
to consist of a majority of the Maker’s board of directors on the date hereof
(or directors appointed by a majority of the board of directors in effect
immediately prior to such appointment) or (iii) the Maker or any of its
subsidiaries merges or consolidates with, or sells all or substantially all of
its assets to, any other person or entity;

i. Indictment; Proceedings. The indictment or threatened indictment of the
Maker, the Guarantor or any of their respective subsidiaries or any executive
officer of the Maker, the Guarantor or any their respective subsidiaries under
any criminal statute, or commencement or threatened commencement of criminal or
civil proceeding against the Maker, the Guarantor or any of their respective
subsidiaries or any executive officer of the Maker, the Guarantor or any of
their respective subsidiaries pursuant to which statute or proceeding penalties
or remedies sought or available include forfeiture of any of the property of the
Maker, the Guarantor or any of their respective subsidiaries; or



--------------------------------------------------------------------------------

j. The Master Security Agreement. (i) An Event of Default shall occur under and
as defined in the Master Security Agreement, (ii) the Maker or any of its
subsidiaries shall breach any term or provision of the Master Security Agreement
in any respect, (iii) the Maker, or any of its subsidiaries attempts to
terminate, challenges the validity of, or its liability under, the Master
Security Agreement, (iv) any proceeding shall be brought to challenge the
validity, binding effect of the Master Security Agreement or (v) the Master
Security Agreement ceases to be valid, binding and enforceable obligation of the
Maker.

4. DEFAULT INTEREST. Following the occurrence and during the continuance of an
Event of Default, the Maker shall pay additional interest on the outstanding
principal balance of this Term Note in an amount equal to one percent (1%) per
month, and all outstanding obligations under this Term Note, the Master Security
Agreement, including unpaid interest, shall continue to accrue interest at such
additional interest rate from the date of such Event of Default until the date
such Event of Default is cured or waived.

5. REMEDIES. During the continuance of any Event of Default, the Payee may in
any applicable law, declare immediately due and payable all or part of any
obligation (including any accrued but unpaid interest thereon) under this Term
Note whereupon the same shall become immediately due and payable, without
presentment, demand, protest or further notice or other requirements of any
kind, all of which are hereby expressly waived by the Maker; provided, however,
that, effective immediately upon the occurrence of the Events of Default
specified in Section 2(e), each obligation under this Term Note including any
accrued all accrued but unpaid interest thereon shall automatically become and
be due and payable, without presentment, demand, protest or further notice or
other requirement of any kind, all of which are hereby expressly waived by the
Maker.

6. AUTHORITY. The Maker represents that the Maker has full power, authority and
legal right to execute and deliver this Term Note and that this Term Note
constitutes a valid and binding obligation of the Maker enforceable against the
Maker in accordance with its terms.

7. DEFINED TERMS. Whenever used, the singular number shall include the plural,
the plural the singular, and the words “Payee” and “Maker” shall include,
respectively, their respective successors and assigns; provided, however, that
the Maker shall in no event or under any circumstance have the right to assign
or transfer its obligations under this Term Note or the related documents, in
whole or in part, to any other person, party or entity.

8. HEADINGS, ETC. The headings and captions of the numbered paragraphs of this
Term Note are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

9. ENFORCEABILITY. The Maker acknowledges that this Term Note and the Maker’s
obligations under this Term Note are and shall at all times continue to be
absolute and unconditional in all respects, and shall at all times be valid and
enforceable irrespective of any other agreements or circumstances of any nature
whatsoever which might otherwise constitute a defense to this Term Note and the
obligations of the Maker under this Term Note or the obligations of any other
person or party relating to this Term Note. This Term Note and the



--------------------------------------------------------------------------------

guarantees, security agreements, other agreements, instruments and documents
executed and/or delivered in connection herewith (collectively and as the same
may be amended or otherwise modified from time to time, the “Documents”) set
forth the entire agreement and understanding of the Payee and the Maker, and the
Maker absolutely, unconditionally and irrevocably waives any and all right to
assert any setoff, counterclaim or crossclaim of any nature whatsoever with
respect to this Term Note or the obligations of the Maker hereunder or
thereunder, or the obligations of any other person or party relating hereto or
thereto or to the obligations of the Maker hereunder or thereunder or otherwise
in any action or proceeding brought by the Payee to collect this Term Note, or
any portion thereof, or to enforce, foreclose and realize upon the liens and
security interests of the Payee in any collateral. The Maker acknowledges that
no oral or other agreements, conditions, promises, understandings,
representations or warranties exist with respect to this Term Note or with
respect to the obligations of the Maker under this Term Note, except those
specifically set forth in this Term Note.

10. WAIVER. The Maker waives presentment, demand for payment, notice of dishonor
and any or all notices or demands in connection with the delivery, acceptance,
performance, default or enforcement of this Term Note and consents to any or all
delays, extensions of time, renewals, release of any party to any document
related to this Term Note, and of any available security therefor, and any and
all waivers or modifications that may be granted or consented to by the Payee
with regard to the time of payment or with respect to any other provisions of
any of the Documents, and agrees that no such action, delay or failure to act on
the part of the Payee shall be construed as a waiver by the Payee of, or
otherwise affect, in whole or in part, its right to avail itself of any remedy
with respect thereto. No notice to or demand on the Maker shall be deemed to be
a waiver of the obligation of the Maker or of the right of the Payee to take
further action without further notice or demand as provided in any of the
Documents.

11. ASSIGNABILITY. This Term Note shall be binding upon the Maker and its
successors and assigns, and shall inure to the benefit of the Payee and its
successors and assigns, and may be assigned by the Payee. The Maker may not
assign any of its obligations under this Term Note without the prior written
consent of the Payee, any such purported assignment without such consent being
null and void.

12. SECURITY INTEREST. LV Administrative Services, Inc., as Agent, for the
benefit of the Payee, has been granted a security interest in certain assets of
the Maker and PetroAlgae, as more fully described in (i) the Master Security
Agreement and (ii) the Equity Pledge Agreement, dated as of the date hereof by
PetroAlgae.

13. AMENDMENTS. This Term Note may not be modified, amended, changed or
terminated orally, except by an agreement in writing signed by the Maker and the
Payee. No waiver of any term, covenant or provision of this Term Note shall be
effective unless given in writing by the Payee and, if so given by the Payee,
shall only be effective in the specific instance in which given.

14. GOVERNING LAW. This Term Note is and shall be deemed entered into in the
State of New York and shall be governed by and construed in accordance with the
laws of the State of New York, without regard to principles of conflicts of
laws.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Maker has duly executed this Term Note the day and year
first above written.

 

PA LLC By:   /s/ Ottmar Dippold   Name: Ottmar Dippold   Title:   CEO

SIGNATURE PAGE TO AMENDED AND

RESTATED SHORT TERM DEMAND NOTE;